                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 DUANE GREGLEY,                                    )    CASE NO. 1:14-CV-971
                                                   )
                 Petitioner,                       )
                                                   )    JUDGE DAN AARON POLSTER
        v.                                         )
                                                   )
 MAGGIE BRADSHAW,                                  )    OPINION & ORDER
                                                   )
                 Respondent.                       )


       Before the Court’s is Petitioner Duane Gregley’s Motion for Reconsideration, Doc #: 17.

In his Motion, Gregley repeats the same arguments that he has previously made to this Court and

the Sixth Circuit. See Mot. at 1-2. As the Court stated in its February 15, 2019 Opinion & Order

denying Gregley’s Motion to Reopen Judgment, Doc #: 16, the Court will not consider any

additional filings from Gregley regarding his § 2254 Petition. Should Gregley wish to appeal the

Sixth Circuit’s denial of a certificate of appealability, he may do so to the Supreme Court of the

United States.

       IT IS SO ORDERED.
                                                       /s/Dan Aaron Polster Mar. 8, 2019
                                                       DAN AARON POLSTER
                                                       UNITED STATES DISTRICT COURT
